Citation Nr: 1612566	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  08-25 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for skin disability claimed as psoriasis, to include psoriatic arthritis.

2.  Entitlement to service connection for a right foot disability, to include residuals of a fracture of the right great toe.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1976 to September 1998.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in March 2010.  A transcript of the hearing is of record.

When these issues were before the Board in August 2010, they were remanded for further development.  The case has since been returned to the Board for further appellate action.

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

The Board's review of the record reveals that further development is warranted before the claims on appeal are decided. 

Service Connection for a Right Foot Disability

The Veteran contends that his right foot disability is related to injuries sustained on active duty.

At a March 2010 Board hearing, the Veteran reported that he fractured his right big toe prior to active duty but also broke it in service around 1980 after slipping down a ladder and again in 1998, which was treated by Master Chief J.B.  He indicated that his right toe was treated by taping it to the next toe.  The Veteran stated that since he retired from active service in 1998 his right toe had a bump on it, was tender, there was discomfort when he flexed, and he had shooting pain if the toe was bumped that worsened over time.

Pursuant to an August 2010 Board remand, the Veteran was afforded a VA examination in September 2010.  The VA examiner indicated review of the claims file, including a medical history report of a 1973 broken big toe, letter reporting treatment for a 1998 right great toe break, private records of a history of right foot pain, and a May 2007 X-ray report showing degenerative joint disease of the first metatarsal was found.  The examiner recounted a 1970's in-service incident where the Veteran hit his foot on a ladder on a ship.  The examiner found the Veteran had pain on the top of his foot and great toe, swelling on top of his right foot, stiffness greatest at the great toe, fatigability, weakness, and lack of endurance that limited standing and walking.  The examiner found tenderness and abnormal weightbearing, angulation and dorsiflexion at the first metatarso-phalangeal joint and minimal hallux valgus with mild joint stiffness and moderate bone deformity, and mild dry skin.  The examiner diagnosed right foot mild hallux valgus with early degenerative arthritis, status post fracture right great toe prior to service.  The examiner opined that it would be speculative to opine that the current right foot disability was due to his pre-service right great toe fracture or any in-service incident because the earliest finding of degenerative joint disease was in May 2007, nine years after separation from service, with unknown intercurrent injury or trauma and no symptoms in service due to the pre-existing toe fracture, which assumed no residuals.  The examiner found it was not known for certain that the toe was fractured in 1998 and that there was significant strain on the Veteran's feet and toes due to his morbid obesity and right foot diagnoses could be due to either or both traumas in addition to other non-documented trauma in addition to morbid obesity but that there was no objective method to determine that.

The Board finds the September 2010 VA examination report inadequate because the VA examiner failed to provide an opinion with adequate rationale that accounted for the competent lay statements of right foot pain ever since service, Dr. J.B.'s statement indicating the Veteran's right big toe was broken in 1998, and a June 1998 report of medical history that notes the Veteran had right foot pain on the top of his foot for the past year.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (requiring an opinion to clearly consider "all procurable and assembled data" when determining that a conclusion cannot be reached without resort to speculation).  Therefore, the claim must be remanded for another VA opinion with adequate supporting rationale.

Service Connection for Skin Disability Claimed as Psoriasis, including Psoriatic Arthritis

The Veteran contends that he has psoriasis on the hands, feet, and scalp that is related to improperly diagnosed skin fungus and dermatitis in service.

In a May 2010 Board hearing, the Veteran testified that he was initially treated in service for a fungus condition on his hands, that the treatment was unsuccessful, and that he was treated in 1999 by a Dr. L, a dermatologist, who noted a differential diagnosis of tinea but that it was unlikely to be tinea and instead diagnosed psoriasis.  The Veteran asserted that he was treated incorrectly in service and that his skin condition in service was the same as the later diagnosed psoriasis.  He noted that Dr. J.B. did not believe the Veteran's in-service tinea diagnosis was correct and that he currently had a diagnosis of psoriatic arthritis.
 
Pursuant to an August 2010 Board remand, the Veteran was afforded a VA examination in September 2010.  The VA examiner indicated review of the claims file, including a retirement physical notation of history of fungus/dermatitis on the hands and a May 1999 letter from Dr. B. noting an impression of psoriasis.  The Veteran stated his psoriasis began around 1997 and began as flaking dry skin on the palms of his hands, that he was treated for fungus and that the condition worsened and spread to his fingers and caused dry, inflexible skin.  He indicated that the skin condition is now intermittent and that he had active sites on his scalp and left foot that were dry, itchy, and tight.  The examiner noted that the Veteran received treatment for psoriasis and that he presented with four excoriated areas on the scalp and one patch of pale pink, non-thickened skin with small white scale, with normal skin on both hands and dry peeling skin on the feet.  The examiner diagnosed normal skin on both hands, xerosis on both feet, and a small area of dermatitis on the scalp.  The examiner indicated that a more precise diagnosis could not be rendered because there was no objective data to support a more definitive diagnosis and opined that no opinion could be provided due to no definitive diagnosis of psoriasis at the examination, finding the patch on the Veteran's scalp was too small to determine if is consistent with psoriasis and that the skin on the feet was not consistent with psoriasis.  The examiner further noted that the 1999 letter by Dr. B. was compelling but there was no objective documentation between 1999 and 2007 to verify chronicity of the Veteran's skin disability.

The Board finds the September 2010 VA examination report inadequate because the VA examiner failed to provide an opinion with adequate rationale when finding the Veteran did not have a definitive diagnosis of psoriasis at the examination and no evidence of psoriasis between 1999 to 2007.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Specifically, the Board notes that the examiner failed to account  for the April 2008 VA examination report's diagnosis of psoriasis, the Veteran's reports of a skin condition that spread following separation from service from the palms of his hands to include his fingers, both feet, ears, scalp, and one eyelid, and Dr. J.B.'s statement recalling the Veteran's skin condition worsening "over the years" after separation from service.  Therefore, the Board has determined that another VA opinion is required.

As the case must be remanded, the RO or the Appeals Management Center (AMC) should obtain and associate with the record all outstanding, pertinent VA records from June 2013 to the present.

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include VA Medical Center treatment records for the period from June 2013 to the present.

2. Then, the Veteran should be afforded a VA examination by a podiatrist or a physician with sufficient expertise to determine the nature and etiology of his right foot disability.  All pertinent evidence of record must be made available to and reviewed by the VA examiner.  Any indicated studies should be performed.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should specifically address whether there is a 50 percent or better probability that the Veteran's right foot disability is etiologically related to the Veteran's active service, to include the claimed in-service right big toe fracture.

The examiner should specifically attempt to reconcile the opinion with all other pertinent evidence of record, including the Veteran's lay assertions of in-service right big toe fractures and the June 1998 report of medical history showing right foot pain for one year, and Dr. J.B.'s statement regarding in-service treatment for a right toe fracture.  

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The Veteran also should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of all skin disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should identify each skin disorder that has been present during the period of the claim.  The examiner also should provide an opinion with respect to each skin disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder had its onset in service or is otherwise etiologically related to service.  

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4. The RO or the AMC should also undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




